Exhibit 10.14

 

Execution Copy

 

WHEN RECORDED

PLEASE RETURN TO:

SandRidge Energy, Inc.

Attn:  Phillip T. Warman

123 Robert S. Kerr Avenue

Oklahoma City, OK  73102-6406

 

Space above for County Recorder’s Use

 

MORTGAGE (Kansas)

 

FROM

 

SANDRIDGE EXPLORATION AND PRODUCTION, LLC,

as MORTGAGOR

TO

 

SANDRIDGE MISSISSIPPIAN TRUST II,

as MORTGAGEE

 

Dated as of April 23, 2012

 

THIS INSTRUMENT IS TO BE FILED AND RECORDED AS A MORTGAGE IN THE REAL ESTATE
RECORDS OF EACH COUNTY IN WHICH THE LANDS DESCRIBED IN EXHIBIT A, OR ANY PORTION
THEREOF, ARE LOCATED.

 

--------------------------------------------------------------------------------


 

MORTGAGE (Kansas)

 

THIS MORTGAGE (Kansas) (this “Mortgage”) is entered into as of April 23, 2012,
by SandRidge Exploration and Production, LLC, a Delaware limited liability
company, as mortgagor (“Mortgagor”), whose address for notice is 123 Robert S.
Kerr Avenue, Oklahoma City, Oklahoma 73102-6406, and SandRidge Mississippian
Trust II, a statutory trust formed under the laws of the State of Delaware, as
mortgagee (“Mortgagee”), whose address for notice is c/o The Bank of New York
Mellon Trust Company, N.A.,  919 Congress Avenue, Suite 500, Austin Texas 78701.

 

R E C I T A L S:

 

A.            By means of (1) a Term Overriding Royalty Interest Conveyance
(Kansas) (Development),  effective as of January 1, 2012, from Mortgagor to
Mistmada Oil Company, Inc., an Oklahoma corporation (“SandRidge Sub”), a true
and correct copy of which is annexed hereto as Annex A-1 and made a part hereof
(the “Term Conveyance (Development)”), (2) an Assignment of Overriding Royalty
Interest (Kansas), effective as of January 1, 2012, from SandRidge Sub to
Mortgagee, a true and correct copy of which is annexed hereto as Annex A-2 and
made a part hereof (the “Assignment”), and (3) a Long-Term Overriding Royalty
Interest Conveyance (Kansas) (Development), effective as of January 1, 2012,
from Mortgagor to Mortgagee, a true and correct copy of which is annexed hereto
as Annex A-3 and made a part hereof (the “Long-Term Conveyance (Development)”
and, together with the Term Conveyance (Development), collectively the
“Conveyances”), the “Royalty Interest” (as defined in the Conveyances) has been
conveyed and assigned to Mortgagee, as applicable, from Mortgagor and SandRidge
Sub.  Capitalized terms used herein and not otherwise defined shall have the
meanings given such terms in the Conveyances.

 

B.            SandRidge Energy, Inc. (“SandRidge Parent”), the sole member of
Mortgagor, has undertaken certain obligations with respect to the properties
described in the Conveyances under that certain Development Agreement, dated as
of April 23, 2012, between SandRidge Parent, Mortgagor and Mortgagee (the
“Development Agreement”), and Mortgagor is executing this Mortgage to secure the
obligations of Mortgagor and SandRidge Parent under the Development Agreement.

 

C.            Mortgagor is concurrently executing a mortgage granting Mortgagee
a mortgage lien in certain of Mortgagor’s properties located in Oklahoma to
further secure the obligations of Mortgagor and SandRidge Parent under the
Development Agreement.

 

D.            Mortgagee has conditioned its execution and delivery of the
Long-Term Conveyance (Development), the Assignment and the Development Agreement
upon the execution and delivery by Mortgagor of this Mortgage, and Mortgagor has
agreed to enter into this Mortgage.

 

NOW, THEREFORE, in order to comply with the terms and conditions of the
Development Agreement and for other good and valuable consideration, the receipt
and

 

--------------------------------------------------------------------------------


 

sufficiency of which are hereby acknowledged, Mortgagor hereby agrees with
Mortgagee as follows:

 

ARTICLE I.
Granting Clauses; Secured Obligations

 

Section 1.1            Grant and Mortgage.  Mortgagor, in order to secure the
payment and performance of the secured obligations hereinafter referred to and
the performance of the obligations, covenants, agreements, warranties and
undertakings of Mortgagor hereinafter described, does hereby GRANT, BARGAIN,
SELL, ALIEN, CONVEY, TRANSFER, MORTGAGE, ASSIGN, WARRANT, PLEDGE, HYPOTHECATE
and CONFIRM to Mortgagee, its successors and assigns, the following described
rights, titles, interests, properties and estates of Mortgagor (sometimes
hereinafter collectively referred to as the “Mortgaged Properties”): all of
Mortgagor’s right, title, interest and estate in, to and under the oil, gas or
other mineral leases described in Exhibit A attached hereto and made a part
hereof (the “Leases”); insofar as and only insofar as such Leases cover and
pertain to the Target Formation, including such rights in and under the Leases
as may be necessary to drill to, complete in and produce and market crude oil,
natural gas and natural gas liquids (collectively, “Hydrocarbons”) from the
Target Formation; but specifically excluding, however, all of Mortgagor’s
rights, title, and interests in and to (i) any oil, gas, water supply, saltwater
disposal or other well of any nature whatsoever now or hereafter located on the
Subject Lands (including, but not limited to, those which are producing from,
injecting into, or otherwise being operated with regard to the Target Formation)
at the time of or prior to a foreclosure sale of the Mortgaged Properties,
including, without limitation any Development Wells (each a “Well” and
collectively, the “Wells”) together with such corresponding rights (and only
such rights) in and to the Leases pertaining to each such Well as are reasonably
necessary for Mortgagor to own and operate such Well and to produce, store,
treat, condition, process, compress, dehydrate, gather, transport or market
Hydrocarbons produced from such Well, and dispose of saltwater or other
substances produced therefrom (collectively, the “Wellbore Leasehold Rights”);
and (ii) all personal property, fixtures and equipment in or on or acquired or
used in connection with the ownership or operation of the Wells or the
production, storage, treating, conditioning, processing, compressing,
dehydrating, gathering, transporting or marketing of Hydrocarbons produced from
the Wells, or the disposal of saltwater or other substances, produced therefrom.

 

TO HAVE AND TO HOLD the Mortgaged Properties unto Mortgagee, and Mortgagee’s
successor and assigns, upon the terms, provisions and conditions herein set
forth.

 

Section 1.2            Mortgage of the Mortgaged Properties.  This Mortgage is
an absolute and unconditional mortgage to Mortgagee of the Mortgaged Properties,
whether now in existence or hereafter arising, for the purpose of vesting in
Mortgagee, subject to the Permitted Encumbrances (as defined in the Conveyances
attached hereto as Annex A-1 and Annex A-3), a perfected mortgage lien in the
Mortgaged Properties.

 

Section 1.3            Development Agreement and Other Obligations.  This
Mortgage is made to secure and enforce the payment and performance of the
following, obligations, indebtedness and liabilities:

 

2

--------------------------------------------------------------------------------


 

(a)           The full performance of all obligations, covenants, agreements and
undertakings of and by SandRidge Parent and Mortgagor from time to time owing to
Mortgagee under Article II of the Development Agreement;

 

(b)           Any sums advanced or expenses or costs incurred by the Mortgagee
(or any receiver appointed hereunder) which are made or incurred pursuant to, or
permitted by, the terms hereof, plus interest thereon at a rate of interest
equal to the lesser of (i) five percent (5%) per annum or (ii) the maximum rate
permitted under applicable law (the “Applicable Rate”) or otherwise agreed upon,
from the date of the advances or the incurring of such expenses or costs until
reimbursed; and

 

(c)           Without limiting the generality of the foregoing, all
post-petition interest, expenses, and other duties, damages and liabilities with
respect to indebtedness or other obligations described above in this
Section 1.3, which would be owed but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization, or similar
proceeding.

 

Section 1.4            Secured Obligations.  The obligations referred to in
Section 1.3, and all renewals, extensions and modifications thereof, and all
substitutions therefor, in whole or in part, are herein sometimes referred to as
the “secured obligations” or the “obligations secured hereby”.  It is
contemplated and acknowledged that the secured obligations may include
obligations hereafter arising and that this Mortgage shall have effect, as of
the date hereof, to secure all secured obligations, regardless of whether any
amounts exist on the date hereof or arise on a later date or, whether having
arisen or been advanced, are later repaid in part or in whole and further
obligations arise or advances are made at a later date.

 

Section 1.5            Limitation on Obligations.  The Mortgagor and Mortgagee
hereby agree and acknowledge that, as of the date hereof, the maximum amount
recoverable under this Mortgage for any failure by SandRidge Parent or Mortgagor
to perform the obligations described in Section 1.3(a) above is $29,601,000;
provided, that such amount will be adjusted downward, from time to time,
pursuant to Section 2.05(d) of the Development Agreement (such amount, as
reduced  from time to time, the “Maximum Liability”).  Mortgagor and Mortgagee
further agree and acknowledge that pursuant to Section 1.1 above, the mortgage
lien created by this Mortgage does not cover or extend to any Wells or Wellbore
Leasehold Rights.  Accordingly, the mortgage lien created by this Mortgage shall
automatically terminate as to each Development Well drilled after the date
hereof as the same is completed, along with each such Development Well’s
corresponding Wellbore Leasehold Rights.  Upon Mortgagor’s request and at
Mortgagor’s expense, Mortgagee shall promptly execute and deliver a partial
release, which will evidence the release in full of the mortgage lien created by
this Mortgage with respect to any Development Well and corresponding Wellbore
Leasehold Rights.

 

Section 1.6            Maturity Date.  The obligations, covenants, agreements
and undertakings described in Section 1.3(a) of this Mortgage are due to be
performed on and before December 31, 2016 (the “Maturity Date”).

 

3

--------------------------------------------------------------------------------


 

ARTICLE II.
Covenants

 

Section 2.1            Title Warranty.  Mortgagor warrants, represents,
covenants and agrees that the Mortgaged Properties are free and clear of all
liens, security interests and other Encumbrances, subject only to the Permitted
Encumbrances and that, to Mortgagor’s knowledge, Mortgagor is lawfully seized of
the estates and interests granted to Mortgagor under the Leases.  This Mortgage
is subject to (but in no event shall this Mortgage be an assumption of) the
Permitted Encumbrances, in each case to the extent and only for so long as the
same are valid and subsisting and affect title to the Mortgaged Properties;
provided, that the foregoing is not intended to, and shall not, subordinate the
lien created hereby.

 

Section 2.2            Mortgagor hereby covenants with the Mortgagee as follows:

 

(a)           Further Assurance.  Mortgagor will, on request of Mortgagee,
(i) promptly correct any defect, error or omission which may be discovered in
the contents of this Mortgage, or in the execution or acknowledgment of this
Mortgage; (ii) execute, acknowledge, deliver and record or file such further
instruments and do such further acts as may be necessary, desirable or proper to
carry out more effectively the purposes of this Mortgage; and (iii) execute,
acknowledge, deliver, and file or record any document or instrument  reasonably
requested by Mortgagee to protect the mortgage lien hereunder against the rights
or interests of third persons. Mortgagor shall pay all reasonable costs
connected with any of the foregoing.

 

(b)           Name and Place of Business.  Mortgagor will not cause or permit
any change to be made in its name, identity, limited liability company
structure, federal employer identification number or state of organization
(whether by merger or otherwise) unless Mortgagor shall have notified Mortgagee
of such change at least ten (10) days prior to the effective date of such
change, and shall have first taken all action required by Mortgagee for the
purpose of further perfecting or protecting the mortgage lien in the Mortgaged
Properties created hereby. Mortgagor’s exact name is the name set forth in this
Mortgage. Mortgagor is a limited liability company organized under the laws of
the State of Delaware.

 

Section 2.3            Transfer Restriction.  Except as permitted in Sections
11.02 and 11.03 of the applicable Conveyance, Mortgagor will not Transfer any of
the Mortgaged Properties without the prior written consent of the Mortgagee.  If
any Mortgaged Property is permitted to be Transferred pursuant to Sections 11.02
and 11.03 of the applicable Conveyance, the Mortgagee will promptly execute,
acknowledge and deliver a release of this Mortgage to the extent applicable to
such Mortgaged Properties proposed to be Transferred pursuant to Sections 11.02
and 11.03 of the applicable Conveyance.

 

ARTICLE III.
Remedies Upon Default

 

Section 3.1            Default.  The term “default” as used in this Mortgage
means:

 

(a)           the failure by SandRidge Parent or the Mortgagor to perform any
obligation required to be performed by it under Section 2.01 of the Development
Agreement on or before the Maturity Date;

 

4

--------------------------------------------------------------------------------


 

(b)           failure by SandRidge Parent, within thirty (30) days after notice
thereof from the Mortgagee, to cure a breach in the due performance or
observance of any other covenant or agreement contained in Article II of the
Development Agreement other than under Section 2.01 of the Development
Agreement;

 

(c)           failure by the Mortgagor, within thirty (30) days after notice
thereof from the Mortgagee, to cure a breach in the due performance or
observance of any covenant or agreement contained in this Mortgage; or

 

(d)           this Mortgage shall fail to constitute a mortgage lien on any part
of the Mortgaged Properties (subject only to Permitted Encumbrances), and such
failure is not cured within thirty (30) days after written notice to Mortgagor
or Mortgagor otherwise obtains knowledge thereof.

 

Section 3.2            Remedies.

 

(a)           After (i) the occurrence of a default under Section 3.1(a) of this
Mortgage or (ii) the occurrence of any other default by Mortgagor under this
Mortgage and during the continuance of such default, the lien evidenced hereby
shall be subject to foreclosure, as Mortgagee may elect, in any manner provided
for herein or provided for or required by law.  The existence of any default
under Section 3.1(a) can be determined only at the Maturity Date.  Accordingly,
notwithstanding any provision hereof or of law to the contrary, the secured
obligations set forth in Section 2.01 of the Development Agreement are not
subject to acceleration.

 

(b)           After (i) the occurrence of a default under Section 3.1(a) of this
Mortgage or (ii) the occurrence of any other default by Mortgagor under this
Mortgage and during the continuance of such default, Mortgagee is authorized
prior or subsequent to the institution of any foreclosure proceedings to enter
upon and to cause its agents to enter upon, the Mortgaged Properties, or any
part thereof, and to exercise without interference from Mortgagor any and all
rights which Mortgagor has with respect to the management, possession and
operation of the Mortgaged Properties.  All costs, expenses and liabilities of
every character incurred by Mortgagee in managing such properties shall
constitute demand obligations owing by Mortgagor and constitute a portion of the
secured obligations.

 

(c)           After (i) the occurrence of a default under Section 3.1(a) of this
Mortgage or (ii) the occurrence of any other default by Mortgagor under this
Mortgage and during the continuance of such default, Mortgagee shall have the
right and power to sell, to the extent permitted by law, at one or more sales,
as an entirety or in parcels, as Mortgagee may elect, the Mortgaged Properties,
at such place or places and otherwise in such manner and upon such notice as may
be required by law, or, in the absence of any such requirement, as Mortgagee may
deem appropriate, and to make conveyance to the purchaser or purchasers. 
Mortgagee may postpone the sale of all or any portion of the Mortgaged
Properties by public announcement at the time and place of such sale and from
time to time thereafter may further postpone such sale by public announcement
made at the time of sale fixed by the preceding postponement.  The right of sale
hereunder shall not be exhausted by one or any sale, and Mortgagee may make
other and successive sales until all of the Mortgaged Properties be legally
sold.

 

5

--------------------------------------------------------------------------------


 

(d)           After the occurrence of a default under Section 3.1(a) of this
Mortgage, Mortgagee, in lieu of or in addition to exercising the power of sale
hereinabove and hereafter given, may proceed by a suit or suits in equity or at
law, for one or more of the following: (i) a foreclosure hereunder or in aid of
the execution of any power herein granted, (ii) the appointment of a receiver
pending any foreclosure hereunder or the sale of the Mortgaged Properties, or
(iii) the collection of damages from Mortgagor or SandRidge Parent for failure
to perform Mortgagor’s or SandRidge Parent’s obligations under Section 2.01 of
the Development Agreement on or before the Maturity Date; provided, that in no
event shall Mortgagor or SandRidge Parent be personally liable to Mortgagee for
failure to perform Mortgagor’s or SandRidge Parent’s obligations under
Section 2.01 of the Development Agreement in excess of the Maximum Liability at
the time of determination of such damages.  After the occurrence of any default
by Mortgagor under this Mortgage other than under Section 3.1(a) of this
Mortgage and during the continuance of such default, Mortgagee, in lieu of or in
addition to exercising the power of sale hereinabove and hereafter given, may
proceed by a suit or suits in equity or at law, for one or more of the
following: (i) a foreclosure hereunder or in aid of the execution of any power
herein granted, (ii) the appointment of a receiver pending any foreclosure
hereunder or the sale of the Mortgaged Properties, or (iii) the enforcement of
any other appropriate legal or equitable remedy.  In addition to all other
remedies herein provided for, Mortgagor agrees that after a default has
occurred, Mortgagee shall, as a matter of right, be entitled to the appointment
of a receiver or receivers to be designated by Mortgagee for all or any part of
the Mortgaged Properties whether such receivership be incident to a proposed
sale of such properties (or any of them) or otherwise, and Mortgagor does hereby
consent to the appointment of such receiver or receivers, and to the maximum
extent permitted by law, waive any and all rights to notice and hearing
regarding such appointment or appointments.

 

(e)           Mortgagee shall have the right to become the purchaser at any sale
held by Mortgagee or by any court, receiver or public officer, and shall have
the right to credit upon the amount of the bid made therefor the amount payable
out of the net proceeds of such sale to it.

 

(f)            All costs and expenses (including attorneys’ fees) incurred by
Mortgagee in protecting and enforcing the rights of Mortgagee hereunder, shall
constitute a demand obligation owing by Mortgagor to Mortgagee, all of which
shall constitute a portion of the secured obligations.

 

(g)           Any sale by Mortgagee of the Mortgaged Properties may be made in
any county in which any part of the Mortgaged Properties to be sold at such sale
may be situated.  Mortgagee may, from time to time, postpone the sale by public
announcement thereof at the time and place noticed therefor.  If the Mortgaged
Properties consists of several parcels or interests, Mortgagee may designate the
order in which the same shall be offered for sale or sold.  Mortgagor waives all
rights to direct the order in which any of the Mortgaged Properties will be sold
in the event of any sale under this Mortgage, and also any right to have any of
the Mortgaged Properties marshaled upon any sale.

 

(h)           Notwithstanding any other provisions of this Mortgage, any lease
of Minerals covered by this Mortgage which are subject to the Mineral Leasing
Act of 1920 as amended, and the regulations promulgated thereunder, shall not be
sold or otherwise disposed of to any party other than the citizens of the United
States, or to associations of such citizens or to any

 

6

--------------------------------------------------------------------------------


 

corporation organized under the laws of the United States, or any state or
territory thereof that are qualified to own or control interests in such leases
under the provisions of such Act and regulations, or to Persons who may acquire
ownership or interest in such leases under the provisions of 30 U.S.C.
§184(g) if applicable, as such Act or regulations are now or may be from time to
time in effect.

 

(i)            NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
MORTGAGEE WAIVES ANY AND ALL CLAIMS OR RIGHTS OF ACTION TO COMPEL SPECIFIC
PERFORMANCE OF MORTGAGOR’S OBLIGATIONS UNDER THIS MORTGAGE OR THE DEVELOPMENT
AGREEMENT.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY NO PARTY
HERETO SHALL BE LIABLE HEREUNDER FOR EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT,
CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES, WHETHER BASED IN CONTRACT, TORT,
STRICT LIABILITY, OTHER LAW OR OTHERWISE; PROVIDED THAT SUCH WAIVER OF
CONSEQUENTIAL DAMAGES SHALL NOT APPLY TO ANY LIABILITY OF MORTGAGOR FOR BREACH
OF ITS OBLIGATIONS UNDER SECTION 2.01 OF THE DEVELOPMENT AGREEMENT, PROVIDED
THAT, IN NO EVENT SHALL MORTGAGOR’S OR SANDRIDGE PARENT’S LIABILITY FOR BREACH
OF MORTGAGOR’S OR SANDRIDGE PARENT’S OBLIGATIONS UNDER SECTION 2.01 OF THE
DEVELOPMENT AGREEMENT EXCEED THE MAXIMUM LIABILITY.

 

Section 3.3            Proceeds of Foreclosure.  The proceeds of any sale held
in foreclosure of the mortgage lien evidenced hereby shall be applied as
follows, except as otherwise required by applicable law:

 

FIRST, to the payment of all necessary costs and expenses incident to such
foreclosure sale, including but not limited to reasonable attorney’s fees,
trustees’ or receivers’ fees, accountants’ fees, all court costs and charges of
every character in the event foreclosed by suit or any judicial proceeding, if
any;

 

SECOND, to the payment of the secured obligations up to the amount of the
Maximum Liability;

 

THIRD, to the extent funds are available therefor out of the sale proceeds or
any rents and, to the extent known by Mortgagee, to the payment of any debt or
obligation secured by a subordinate mortgage on or security interest in the
Mortgaged Properties; and

 

FOURTH, the remainder, if any there shall be, shall be paid to Mortgagor, or to
Mortgagor’s successors or assigns, or such other Persons as may be entitled
thereto by law.

 

Section 3.4            Remedies Cumulative.  All remedies herein provided for
are cumulative of each other and of all other remedies existing at law or in
equity and are cumulative of any and all other remedies provided for in the
Development Agreement, and, in addition to the remedies herein provided, there
shall continue to be available all such other remedies as may now or hereafter
exist at law or in equity for the collection of the secured obligations and the
enforcement of the covenants herein and the foreclosure of the mortgage lien
evidenced hereby,

 

7

--------------------------------------------------------------------------------


 

and the resort to any remedy provided for hereunder or under the Development
Agreement or provided for by applicable law shall not prevent the concurrent or
subsequent employment of any other appropriate remedy or remedies.

 

Section 3.5            Discretion as to Security.  Mortgagee may resort to any
security given by this Mortgage or to any guaranty of the obligations secured
hereby, in whole or in part, and in such portions and in such order as may seem
best to Mortgagee in its sole and uncontrolled discretion, and any such action
shall not in any way be considered as a waiver of any of the rights, benefits,
liens or security interests evidenced by this Mortgage.

 

Section 3.6            Mortgagor’s Waiver of Certain Rights.  To the full extent
Mortgagor may do so, Mortgagor agrees that Mortgagor will not at any time insist
upon, plead, claim or take the benefit or advantage of any law now or hereafter
in force providing for any valuation, stay, extension or redemption, and
Mortgagor, for Mortgagor, Mortgagor’s successors and assigns, and for any and
all Persons ever claiming any interest in the Mortgaged Properties, to the
extent permitted by applicable law, hereby waives and releases all rights of
valuation, stay of execution, redemption, notice of intention to mature or
declare due the whole of the secured obligations,  notice of election to mature
or declare due the whole of the secured obligations and all rights to a
marshaling of assets of Mortgagor, including the Mortgaged Properties, or to a
sale in inverse order of alienation in the event of foreclosure of the mortgage
lien hereby created; provided, however, that in the event of any foreclosure of
this Mortgage with respect to the Mortgaged Properties, or any part thereof,
appraisement of the Mortgaged Properties is hereby waived or not waived, at the
option of Mortgagee, such option to be exercised at the time of the entry of the
foreclosure judgment or any time prior thereto.  Mortgagor shall not have or
assert any right under any statute or rule of law pertaining to the marshaling
of assets, sale in inverse order of alienation, the exemption of homestead, the
administration of estates of decedents or other matters whatever to defeat,
reduce or affect the right under the terms of this Mortgage to a sale of the
Mortgaged Properties for the collection of the secured obligations without any
prior or different resort for collection, or the right under the terms of this
Mortgage to the payment of the secured obligations out of the proceeds of sale
of the Mortgaged Properties in preference to every other claimant whatever.  If
any law referred to in this section and now in force, of which Mortgagor or
Mortgagor’s successors or assigns or any other Persons claiming any interest in
the Mortgaged Properties might take advantage despite this section, shall
hereafter be repealed or cease to be in force, such law shall not thereafter be
deemed to preclude the application of this section.  To the extent permitted by
applicable law, Mortgagor expressly waives any rule or applicable law pertaining
to or prohibiting splitting of causes of action and further consent and agrees
that the Mortgagee may institute one or more causes of action (including one or
more foreclosure proceedings) as a remedy, simultaneously or consecutively. 
Mortgagor expressly acknowledges and consents to Mortgagee commencing separate
lawsuits seeking to recover on the secured obligations and/or foreclosure.

 

Section 3.7            No Release of Obligations.  Neither Mortgagor nor any
other Person hereafter obligated for payment of all or any part of the secured
obligations shall be relieved of such secured obligations by reason of (a) the
failure of Mortgagee or any other Person so obligated to foreclose the lien of
this Mortgage or to enforce any provision hereunder or under the Development
Agreement; or (b) the release, regardless of consideration, of the Mortgaged
Properties or any portion thereof or interest therein or the addition of any
other property to the

 

8

--------------------------------------------------------------------------------


 

Mortgaged Properties.  Mortgagee may release, regardless of consideration, any
part of the Mortgaged Properties without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the mortgage lien created in or
evidenced by this Mortgage or its stature as a first and prior lien and security
interest in and to the Mortgaged Properties, and without in any way releasing or
diminishing the liability of any Person liable for the repayment or performance
of the secured obligations.  For payment of the secured obligations, Mortgagee
may resort to any other security therefor held by Mortgagee in such order and
manner as Mortgagee may elect.

 

Section 3.8            Discontinuance of Proceedings.  In case Mortgagee shall
have proceeded to invoke any right, remedy or recourse permitted hereunder or
under the Development Agreement and shall thereafter elect to discontinue or
abandon same for any reason, Mortgagee shall have the unqualified right to do so
and, in such an event, Mortgagor and Mortgagee shall be restored to their former
positions with respect to the secured obligations, this Mortgage, the
Development Agreement, the Mortgaged Properties and otherwise, and the rights,
remedies, recourses and powers of Mortgagee shall continue as if same had never
been invoked.

 

ARTICLE IV.
Miscellaneous

 

Section 4.1            Filing.  This Mortgage is to be filed for record in the
real property records (including the tract index) of each county where any part
of the Mortgaged Properties is situated.  The mailing address of Mortgagor is
the address of Mortgagor set forth at the end of this Mortgage and the address
of Mortgagee from which information concerning the mortgage lien hereunder may
be obtained is the address of Mortgagee set forth at the end of this Mortgage. 
Nothing contained in this paragraph shall be construed to limit the scope of
this Mortgage.

 

Section 4.2            Waivers.  Mortgagee may at any time and from time to time
in writing waive compliance by Mortgagor with any covenant herein made by
Mortgagor to the extent and in the manner specified in such writing, or consent
to Mortgagor’s doing any act which hereunder Mortgagor is prohibited from doing,
or to Mortgagor’s failing to do any act which hereunder Mortgagor is required to
do, to the extent and in the manner specified in such writing, or release any
part of the Mortgaged Properties or any interest therein from the mortgage lien
of this Mortgage.  Any party liable, either directly or indirectly, for the
secured obligations or for any covenant herein or in the Development Agreement
may be released from all or any part of such obligations without impairing or
releasing the liability of any other party.  No such act shall in any way impair
any rights or powers hereunder except to the extent specifically agreed to in
such writing.

 

Section 4.3            No Impairment of Security.  To the extent allowed by
applicable law, the lien, privilege, security interest and other security rights
hereunder shall not be impaired by any indulgence, moratorium or release which
may be granted including, but not limited to, any renewal, extension or
modification which may be granted with respect to any secured obligations, or
any surrender, compromise, release, renewal, extension, exchange or substitution
which may be granted in respect of the Mortgaged Properties, or any part thereof
or any interest therein, or any release or indulgence granted to any endorser,
guarantor or surety of any secured obligations.

 

9

--------------------------------------------------------------------------------


 

Section 4.4            Acts Not Constituting Waiver.  Any default may be waived
without waiving any other prior or subsequent default.  Any default may be
remedied without waiving the default remedied.  Neither failure to exercise, nor
delay in exercising, any right, power or remedy upon any default shall be
construed as a waiver of such default or as a waiver of the right to exercise
any such right, power or remedy at a later date.  No single or partial exercise
of any right, power or remedy hereunder shall exhaust the same or shall preclude
any other or further exercise thereof, and every such right, power or remedy
hereunder may be exercised at any time and from time to time.  No modification
or waiver of any provision hereof nor consent to any departure by Mortgagor
therefrom shall in any event be effective unless the same shall be in writing
and signed by Mortgagee and then such waiver or consent shall be effective only
in the specific instances, for the purpose for which given and to the extent
therein specified.  No notice nor demand on Mortgagor in any case shall of
itself entitle Mortgagor to any other or further notice or demand in similar or
other circumstances.  Acceptance of any payment in an amount less than the
amount then due on any secured obligations shall be deemed an acceptance on
account only and shall not in any way excuse the existence of a default
hereunder.

 

Section 4.5            Forbearance or Extension.  No forbearance and no
extension of the time for the payment of the obligations secured hereby, shall
operate to release, discharge, modify, change or affect, in whole or in part,
the liability of Mortgagor hereunder for the payment of the obligations or
performance of the obligations secured hereby, or the liability of any other
Person hereunder or for the payment of the obligations secured hereby.

 

Section 4.6            Place of Payment.  All secured obligations which may be
owing hereunder at any time by Mortgagor shall be payable at the place
designated in the Development Agreement (or if no such designation is made, at
the address of Mortgagee indicated at the end of this Mortgage), or at such
other place as Mortgagee may designate in writing.

 

Section 4.7            Application of Payments to Certain Obligations.  If any
part of the secured obligations cannot be lawfully secured by this Mortgage or
if any part of the Mortgaged Properties cannot be lawfully subject to the lien,
privilege and security interest hereof to the full extent of such obligations,
then all payments made shall be applied on said obligations first in discharge
of that portion thereof which is not secured by this Mortgage.

 

Section 4.8            Compliance With Usury Laws.  It is the intent of
Mortgagor and Mortgagee to contract in strict compliance with applicable usury
law from time to time in effect.  In furtherance thereof, it is stipulated and
agreed that none of the terms and provisions contained herein, in the
Development Agreement or in the Conveyances shall ever be construed to create a
contract to pay, for the use, forbearance or detention of money, interest in
excess of the maximum amount of interest permitted to be collected, charged,
taken, reserved or received by applicable law from time to time in effect.

 

Section 4.9            Release of Mortgage.  In addition to the partial releases
required pursuant to Section 1.5 hereof, if Mortgagor has satisfied its
obligations under Article II of the Development Agreement, the mortgage lien
created by this Mortgage shall automatically terminate and upon request by
Mortgagor, Mortgagee shall promptly cause satisfaction, discharge and release of
this Mortgage to be entered upon the record at the expense of Mortgagor

 

10

--------------------------------------------------------------------------------


 

and shall execute and deliver or cause to be executed and delivered such
instruments of satisfaction, reassignment and/or release as may be appropriate.

 

Section 4.10          Notice.  All notices, requests, consents, demands and
other communications required or permitted hereunder or under the Development
Agreement shall be in writing and, unless otherwise specifically provided in the
Development Agreement, shall be deemed sufficiently given or furnished if
delivered by personal delivery, by telefacsimile, by delivery service with proof
of delivery, or by registered or certified United States mail, postage prepaid,
at the addresses specified at the end of this Mortgage (unless changed by
similar notice in writing given by the particular party whose address is to be
changed).  Any such notice or communication shall be deemed to have been given
(a) in the case of personal delivery or delivery service, as of the date of
first attempted delivery at the address and in the manner provided herein,
(b) in the case of telefacsimile, upon receipt, and (c) in the case of
registered or certified United States mail, three (3) days after deposit in the
mail.  Notwithstanding the foregoing, or anything else in the Development
Agreement which may appear to the contrary, any notice given in connection with
a foreclosure of the mortgage lien created hereunder, or otherwise in connection
with the exercise by Mortgagee of its rights hereunder or under the Development
Agreement, which is given in a manner permitted by applicable law shall
constitute proper notice; without limitation of the foregoing, notice given in a
form required or permitted by statute shall (as to the portion of the Mortgaged
Properties to which such statute is applicable) constitute proper notice.

 

Section 4.11          Invalidity of Certain Provisions.  A determination that
any provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any Person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other Persons or circumstances.

 

Section 4.12          Gender; Titles; Construction.  All references in this
Mortgage to articles, sections, subsections and other subdivisions refer to
corresponding articles, sections, subsections and other subdivisions of this
Mortgage unless expressly provided otherwise.  Titles appearing at the beginning
of any of such subdivisions are for convenience only and shall not constitute
part of such subdivisions and shall be disregarded in construing the language
contained in such subdivisions.  The words “this Mortgage”, “this instrument”,
“herein”, “hereof”, “hereunder” and words of similar import refer to this
Mortgage as a whole and not to any particular subdivision unless expressly so
limited.  Unless the context otherwise requires: “including” and its grammatical
variations mean “including without limitation”; “or” is not exclusive; words in
the singular form shall be construed to include the plural and vice versa; words
in any gender include all other genders; references herein to any instrument or
agreement refer to such instrument or agreement as it may be from time to time
amended or supplemented; and references herein to any Person include such
Person’s successors and assigns.  All references in this Mortgage to Exhibits
and Annexes refer to Exhibits and Annexes to this Mortgage unless expressly
provided otherwise, and all such Exhibits and Annexes are hereby incorporated
herein by reference and made a part hereof for all purposes.  This Mortgage has
been drafted with the joint participation of Mortgagor and Mortgagee and shall
be construed neither against nor in favor of either such party but rather in
accordance with the fair meaning hereof.

 

11

--------------------------------------------------------------------------------


 

Section 4.13          Recording.  Mortgagor will cause this Mortgage and all
amendments and supplements thereto and substitutions therefor to be recorded,
filed, re-recorded and refiled in such manner and in such places as Mortgagee
shall reasonably request and will pay all such recording, filing, re-recording
and refiling taxes, fees and other charges.

 

Section 4.14          Certain Obligations of Mortgagor.  Without limiting
Mortgagor’s obligations hereunder, Mortgagor’s liability hereunder and the
obligations secured hereby shall extend to and include all post-petition
interest, expenses and other duties and liabilities with respect to Mortgagor’s
obligations hereunder which would be owed but for the fact that the same may be
unenforceable due to the existence of a bankruptcy, reorganization or similar
proceeding.

 

Section 4.15          Authority of Mortgagee.  All Persons shall be entitled to
rely on the releases, waivers, consents, approvals, notifications and other acts
of Mortgagee without the joinder of any party other than Mortgagee in such
releases, waivers, consents, approvals, notifications or other acts.

 

Section 4.16          Counterparts.  This Mortgage may be executed in several
counterparts, all of which are identical.  All of the counterparts hereof
together shall constitute one and the same instrument.

 

Section 4.17          Successors and Assigns.  The terms, provisions, covenants,
representations, indemnifications and conditions hereof shall be binding upon
Mortgagor, and the successors and assigns of Mortgagor, and shall inure to the
benefit of Mortgagee and its respective successors and assigns, and shall
constitute covenants running with the Mortgaged Properties.  All references in
this Mortgage to Mortgagor or Mortgagee shall be deemed to include all such
successors and assigns.

 

Section 4.18          FINAL AGREEMENT OF THE PARTIES.  THE WRITTEN TRANSACTION
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

Section 4.19          CHOICE OF LAW.  WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW THAT MAY CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION, THIS
MORTGAGE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF KANSAS.

 

Section 4.20          EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS MORTGAGE; AND AGREES THAT IT
IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS MORTGAGE; THAT IT HAS
IN FACT READ THIS MORTGAGE AND IS FULLY INFORMED AND HAS FULL NOTICE AND
KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS MORTGAGE; THAT IT HAS
BEEN REPRESENTED BY INDEPENDENT LEGAL

 

12

--------------------------------------------------------------------------------


 

COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS MORTGAGE; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
MORTGAGE; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS MORTGAGE
RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE
TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS MORTGAGE ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

 

Section 4.21          Release of Trustee. It is expressly understood and agreed
by the parties hereto that (a) this Mortgage is executed and delivered for
SandRidge Mississippian Trust II, as Mortgagee hereunder, by The Bank of New
York Mellon Trust Company, N.A. (the “Trustee”) not individually or personally,
but solely as Trustee on behalf of SandRidge Mississippian Trust II in the
exercise of the powers and authority conferred and vested in it and (b) under no
circumstances shall the Trustee be liable for any liability of the Trust or for
any action taken or not taken by the Trust or Trustee under or in connection
with this Mortgage. Mortgagor hereby unconditionally and irrevocably releases
the Trustee from any and all claims of Mortgagor, whether now existing or
arising in the future, arising out of, based upon, or otherwise related to, any
action taken or not taken by the Trust or Trustee under or in connection with
this Mortgage.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage is executed by Mortgagor on the date set forth
in the acknowledgement below, to be effective immediately after the granting of
the Conveyances and the Assignment and simultaneously with the execution and
delivery of the Development Agreement.

 

 

SANDRIDGE EXPLORATION AND PRODUCTION, LLC

 

 

 

By:

/s/ Matthew K. Grubb

 

 

Name:

Matthew K. Grubb

 

 

Title:

President and Chief Operating Officer

 

The address of Mortgagor is:

 

SandRidge Exploration and Production, LLC

123 Robert S. Kerr Avenue

Oklahoma City, OK  73102-6406

Attention:  Philip T. Warman

Facsimile No.: (405) 429-5983

 

With a copy to:

 

Hinkle Law Firm LLC

301 North Main Street

Suite 2000

Wichita, KS  67202-4820

Attention:  John W. Broomes, Esq.

Facsimile No.: (316) 264-1518

 

 

SIGNATURE PAGE TO MORTGAGE

 

--------------------------------------------------------------------------------


 

 

SANDRIDGE MISSISSIPPIAN TRUST II

 

 

 

By:

The Bank of New York Mellon Trust Company, N.A., as Trustee

 

 

 

 

By:

/s/ Michael J. Ulrich

 

 

Name:

Michael J. Ulrich

 

 

Title:

Vice-President

 

 

I do hereby certify that the address of Mortgagee is:

 

The Bank of New York Mellon Trust Company, N.A.

919 Congress Avenue, Suite 500

Austin, Texas 78701

Attn: Michael J. Ulrich

 

 

SIGNATURE PAGE TO MORTGAGE

 

--------------------------------------------------------------------------------


 

STATE OF OKLAHOMA

§

 

 

§

 

COUNTY OF OKLAHOMA

§

 

 

This instrument was acknowledged before me on April 23, 2012, by Matthew K.
Grubb as President and Chief Operating Officer of SandRidge Exploration and
Production, LLC, a Delaware limited liability company, on behalf of said limited
liability company.

 

WITNESS my hand and official seal this 23rd day of April, 2012.

 

 

 

/s/ Janis L. Roberts

 

NOTARY PUBLIC,

 

 

 

State of Oklahoma

 

 

 

Janis L. Roberts

 

(printed name)

 

 

My commission expires: May 22, 2012

 

 

 

 

 

[SEAL]

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

§

 

 

§

 

COUNTY OF TRAVIS

§

 

 

This instrument was acknowledged before me on April 17, 2012, by Michael J.
Ulrich as Vice-President of The Bank of New York Mellon Trust Company, N.A., a
national banking association organized under the laws of the United States of
America, as Trustee of SandRidge Mississippian Trust II, a Delaware statutory
trust, on behalf of said national banking association and said trust.

 

WITNESS my hand and official seal this 17th day of April, 2012.

 

 

 

/s/ Sarah Newell

 

NOTARY PUBLIC,

 

 

 

State of Texas

 

 

 

Sarah Newell

 

(printed name)

 

 

My commission expires: February 16, 2014

 

 

 

 

 

[SEAL]

 

--------------------------------------------------------------------------------


 

ANNEX A-1
COPY OF TERM ROYALTY CONVEYANCE (KANSAS) (DEVELOPMENT)

 

See attached.

 

--------------------------------------------------------------------------------


 

ANNEX A-2
COPY OF ASSIGNMENT (KANSAS)

 

See attached.

 

--------------------------------------------------------------------------------


 

ANNEX A-3
COPY OF LONG-TERM ROYALTY CONVEYANCE (KANSAS) (DEVELOPMENT)

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT A
MORTGAGED PROPERTIES

 

See attached.

 

--------------------------------------------------------------------------------